PER CURIAM.
Affirmed.
*112This case is analogous to York v. Morgan, 16 Or App 76, 517 P2d 301 (1973), and is governed by it.
Claimant worked for seven years as a part-time legal secretary. When her employer asked her to work a full day she refused. She then sought unemployment benefits but the Employment Appeals Board held she was not eligible because she was unwilling to accept full-time employment as a legal secretary. Her position was that she had three school-age children at home and therefore she was willing to work only up to five hours a day if she could find work close to her home and up to four and one-half hours a day if she had to commute to and from work by bus. The normal employment for a legal secretary is at least a seven-hour period during daylight hours. We see no meaningful distinction between the availability of a legal secretary who for domestic reasons is not available for work during those hours and a licensed practical nurse who for domestic reasons is not available for night work. York v. Morgan, supra. See also Callaghan v. Morgan, 9 Or App 116, 496 P2d 55 (1972).
Affirmed.